 In the Matter of INSLEY MANUFACTURING COMPANYandUNITED STEEL-WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL-ORGANIZATIONSCase No. 9-R-1299.Decided February 24, 1944Messrs. R. B. Dorwardand F. R.Oliver,both of Indianapolis, Ind.,for the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Harry Dougherty,of Indianapolis, Ind., for the CIO.Mr. Charles W. Irish,of Indianapolis, Ind., for the AFL.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America;affiliated with the Congress of Industrial Organizations,herein calledthe CIO,alleging that a question affecting commerce had arisen con-'cerning the representation of employees of Insley ManufacturingCompany, Indianapolis,Indiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before BenjaminE.Cook, Trial Examiner. Saidhearing was held at Indianapolis, Indiana, on January 28, 1914.The'Com^any, the CIO, and International Association of Bridge,Struc-tural and Ornamental IronWorkers, Local529, affiliated with theAmerican Federation of Labor, herein called,theAFL,appeared andparticipated.All parties were afforded full opportunity to be heard,to' examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The TrialExaminer's rulings made at thehearing are free from prejudicial error andare herebyaffirmed:Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case,the Board makes the following:l43 44DECISION'S OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYInsleyManufacturing Company, an Indiana corporation with itsprincipal place of business located in'Indianapolis, Indiana, is engagedin the manufacture and sale of crawler cranes, shovels, and otherexcavating machinery.Approximately 50 percent of the raw mate-rials used in its manufacturing processes, consisting primarily of struc-tural steel and steel castings, and<'amopnting to approximately $500,-000 in value, is purchased annually from points outside the State ofIndiana.Approximately 90 percent of its finished products, valuedat about $2,000,000, is shipped annually to points outside the State'ofIndiana.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.TI.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.International Association of Bridge; Structural and,-OrnamentalIron Workers, Local 529, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.Ill.,THE QUESTION CONCERNING ' REPRESENTATION"On'July 28, 1942, the Company and the AFL-executed a contractretroactive to July 1, covering the employees involved 'herein.Thisagreement provided,inter alia,for its automatic renewal after July 1,1943, in the absence of notice given prior to June 1, 1943. The AFL;having given appropriate notice, entered into negotiations with theCompany for a new contract, at which time an understanding wasthe National War Labor Board. This approval was 'sought in Sep-,tember 1943, and granted in December 1943.However, no new agree-ment was executed by the parties, and on November, 24, 1943, the CIOhad made a request 'for recognition as the bargaining representative.The Company refused the request, but has refrained from executinga new contract with the AFL, pending determination ,of the instantproceeding by the Board.A statement of the Field Examiner, introduced into evidence at thehearing, indicated that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.''The Field Examiner reported that the CIO submitted 104 designationsbearing ap-parently genuine original signatures of which 94 containednames appearingupon the INS'LEY' MANTJFACTURING ' COMPANY '.45We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning,of Section 9 (c) and Section 2 '(6) and(7) of the Act.IV.THE APPROPRIATE- UNITThe parties are agreed that a unit comprised of all production and.'maintenance, employees of the Company, excluding foremen, clerical,salaried and office employees, and all machine-shop employees is appro-priate.The Company, however, employs three working foremen 2 who, therecord shows, have the power to discipline and to make recommenda-tions with respect to the status of employees under their supervision.Since these employees fall within our customary supervisory defini-tion, we shall exclude them from the unit.We find that all production and maintenance employees of theCompany, excluding clerical, salaried, and office employees, machineshop employees, foremen, working foremen, and all other supervisory,employees'- vith'3t t'hority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-^onimend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE, DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the -appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor,Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Insley Manufac-turing Company, Indianapolis, Indiana, an election by secret bal-lot shall be'' conducted as early as possible but not later than thirty(30) days- from the date of, this Direction, under the direction andCompany's pay roll of November28, 1043,and that said pay roll contained the names of117 employees in the unit hereinafter found appropriate.He further reportedthat the AFLsubmitted no evidence of its membership amongthe Company's employees;however its 1942 contractwith the Companyis sufficient toestablish its interest.2These employees are Henry O. Mindack, Tracie Shinn, and William E. Meek. 46DECISIONS OF NATIONALLABOR RELATIONS BOARDsupervision of the Regional Director for the Ninth Region, acting in,this matter as agent for the National Labor Relations Board, and-subject to Article III, Sections 10 and 11, of said Rules and Regula-tions; among the employees in the unit found appropriate in Section.IV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection; to determine whether they desire to be represented by UnitedSteelworkers of America, affiliated with the Congress of Industrial'Organizations, or by International Association of Bridge, Structuraland Ornamental Iron Workers, Local 529, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining, or-by neither.MR. JOHN M. HousTON took no part in the consideration-of the aboveDecision and Direction of Election.e